


Exhibit 10.2


Signature Office REIT, Inc.
Retention and Transaction Award Plan Document










--------------------------------------------------------------------------------




I.
PURPOSE

The Signature Office REIT, Inc. Retention and Transaction Award Plan (the
“Plan”) establishes guidelines for rewarding eligible employees for their
contribution towards the success of the Company closing a Transaction (as
hereinafter defined) and their continued employment with the Company through the
Closing Date (as hereinafter defined). The purpose of the Plan is to incentivize
and motivate eligible employees to assist the Company in the successful
completion of a Transaction and to remain continuously employed by the Company
through the Closing Date thereof. The awards described herein are discretionary.
Actual payouts under the Plan will be determined in the sole discretion of the
Compensation Committee. The Company is not obligated to make any payment under
this Plan.
II.
DEFINITIONS

The following words and phrases used in the Plan shall have these meanings:
“Award Agreement Letter” means a letter agreement with an employee setting forth
the terms and conditions for the payment of a Transaction Award under this Plan
in a form determined by the Compensation Committee.
“Award Pool” means an amount up to $2,200,000 as determined by the Compensation
Committee in its sole discretion.
“Closing Date” means the closing date of a Transaction.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
issued thereunder.
“Company” means Signature Office REIT, Inc. and its subsidiaries.
“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.
“Effective Date” means November 21, 2014, the date the Plan was approved by the
Compensation Committee and the Board of Directors of the Company.
“Participant” means any full-time or part-time salaried employee of the Company
who qualifies for participation in the Plan in accordance with Section IV hereof
and who has received, executed and delivered back to the Company an Award
Agreement Letter.
“Plan” means the Signature Office REIT, Inc. Retention and Transaction Award
Plan, as amended from time to time.
“Termination for Cause” means an employee’s termination of employment on account
of any action or inaction by the employee, including: (a) any form of theft from
the Company or from any employee, agent, or representative of the Company; (b)
dishonesty or fraud with respect to a material matter that involves the Company;
(c) insubordination; (d) failure to comply with written policies or directives
of the Company, including an employment contract between the employee and the
Company; (e) engaging in persistent insobriety; (f) an act of violence by the
employee or the

2



--------------------------------------------------------------------------------




employee’s threatening violence; (g) indictment on or conviction of a felony;
and (h) the employee’s failure to meet any job performance or attendance
standards imposed by the Company.
“Transaction” means a transaction approved by the Board of Directors pursuant to
which (a) any person or entity becoming the beneficial owner, directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power of all of the Company’s then outstanding voting securities; or (b)
a sale of all or substantially all of the assets of the Company.
“Transaction Award” means the percentage of the Award Pool allocated to a
Participant as determined by the Compensation Committee, in its sole discretion,
and set forth in an Award Agreement Letter.
III.
ADMINISTRATION

The Plan shall be administered by the Compensation Committee. Prior to the
Closing Date of a Transaction, the Compensation Committee shall have the power
to: (a) designate eligible Participants; (b) amend the Plan; and (c) make all
other determinations and take all other actions necessary or desirable for the
Plan’s administration.
IV.
ELIGIBILITY FOR PARTICIPATION

A.
General Provision

All full-time or part-time salaried employees may be eligible to participate in
the Plan effective with the first day of employment.
Except for Participants described in Section IV.B. below, a Participant must be
continuously employed as a full-time or part-time employee of the Company from
the later of the Effective Date and the first day of such employee’s employment
with the Company through the Closing Date. If a Participant does not remain
continuously employed as a full-time or part-time employee of the Company
through the Closing Date and such Participant does not qualify for the exception
detailed in Section IV.B. below, then such Participant shall not receive a
Transaction Award under the Plan.
For example, if the Closing Date occurs at the end of the Company’s fiscal year,
any Participant who terminated employment during such year generally would not
be entitled to receive a Transaction Award. However, if the Compensation
Committee had approved a Transaction Award in accordance with Section VI hereof,
and such Participant was described in Section IV.B. below, then such Participant
would be entitled to receive a Transaction Award.
B.
Exception for Certain Participants

This Section IV.B. is an exception to the general rule found in Section IV.A.
that a Participant must be continuously employed as a full-time or part-time
employee of the Company through the Closing Date. If the Compensation Committee
determines, in accordance with Section VI, that a Transaction Award will be paid
to Participants, this Section IV.B. permits payment of such Transaction Award to
the following classes of Participants (hereinafter referred to as “Section IV.B.
Participants”) who are not continuously employed as full-time or part-time
employees of the Company through the Closing Date:

3



--------------------------------------------------------------------------------




(i) 
Participants whose employment terminates by reason of active duty military
service;

(ii) 
Participants whose employment terminates because of death; or

(iii)
Participants whose employment terminates because of disability.

If the Section IV.B. Participant is not continuously employed as a full-time or
part-time employee of the Company through the Closing Date, then such
Participant may receive a prorated Transaction Award. If the Compensation
Committee approves a Transaction Award in accordance with Section VI hereof, the
prorated amount of such Transaction Award will be determined by the Compensation
Committee in its sole discretion.
Any Transaction Award allowed under this Section IV.B. will be paid at the same
time and in the same form as the date and form for payment set forth in Section
VI hereof.
C.
No Transaction Award Payment if Employee is Terminated for Cause or Commits an
Immediately Dismissible Offense

If the Compensation Committee approves a Transaction Award in accordance with
Section VI hereof, but a Participant’s employment is terminated on or before the
Closing Date (i) as a result of a Termination for Cause; or (ii) for any
immediately dismissible offense, then no Transaction Award will be paid, unless
otherwise required by law. For actions that result in immediate dismissal,
please refer to the Employee Handbook: Section IV – Business Standards / Code of
Conduct / General Policies, Subsection L. – Discipline.
V.
DETERMINATION OF TRANSACTION AWARDS

The Award Pool will be allocated among the Participants as determined by the
Compensation Committee, in its sole discretion, and each Transaction Award
approved by the Compensation Committee based on such allocation shall be set
forth in an Award Agreement Letter.
VI.
DISCRETIONARY PAYMENT OF TRANSACTION AWARDS

A.
Obligations of Company

Notwithstanding any other provision in this Plan to the contrary, the Company is
not obligated to make any Transaction Award or pay any Transaction Award
pursuant to this Plan. The provisions of this Plan are merely a guideline for
the Compensation Committee in determining whether, and in what amount, if any, a
Transaction Award may be paid under this Plan.
B.
When Awards are Earned

No Transaction Award is earned until the Closing Date. Furthermore, the
Compensation Committee may determine the amount of a Transaction Award and
declare that such Transaction Award will be payable upon the closing of the
Transaction for one or more Participants and not for other Participants.

4



--------------------------------------------------------------------------------




C.
When Awards are Paid

If the Compensation Committee determines that a Transaction Award will be paid
to a Participant, then payment of such Transaction Award shall be made no later
than five business days following the Closing Date. Each such Transaction Award
shall be made in the form of a lump-sum cash payment.
VII.
LIMITATIONS

Any Transaction Award described in this Plan is not earned by any Participant
until the Compensation Committee declares that such Transaction Award shall be
paid, the Compensation Committee determines the amount of the Transaction Award,
the Company enters into an Award Agreement Letter with the Participant and the
closing of the Transaction occurs. The Compensation Committee is the final
authority for administration and interpretation of this Plan, and each
determination by the Compensation Committee shall be binding and conclusive for
all purposes.
Nothing in the Plan, or in any notice of award or Award Letter Agreement made
pursuant to the Plan, shall confer upon any person the right to continue in the
employment of the Company, nor affect the Company’s right to terminate the
employment of any person.
VIII.
TERM OF THE PLAN

The Plan shall continue and be in effect, at the discretion of the Compensation
Committee, until all Transaction Awards, if any, are paid following the Closing
Date.
IX.
EFFECTIVE DATE

This Plan, as may be amended from time to time, shall be effective as of the
Effective Date.
X.
AMENDMENTS

The Compensation Committee may amend, suspend or terminate this Plan at any
time.
XI.
MISCELLANEOUS

Nothing in this Plan shall prevent or limit a Participant’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company, nor shall anything herein limit or reduce such rights as the
Participant may have under any other agreements with the Company.
No benefits payable under the Plan will be subject to the claim or legal process
of any creditor of any Participant or beneficiary, and no Participant or
beneficiary will alienate, transfer, anticipate or assign any benefits under the
Plan, except that distributions will be made pursuant to judgments resulting
from federal tax assessments.
All payments made by the Company under this Plan shall be net of any tax or
other amounts required to be withheld by the Company under any applicable law or
legal requirement.
The headings and subheadings in this Plan have been inserted primarily for
convenient reference. In the event any heading or subheading conflicts with the
context, the context will govern. This

5



--------------------------------------------------------------------------------




Plan will be construed in accordance with the laws of the State of Georgia,
except to the extent such laws are preempted by the Code.

6

